UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-30178 VIEW SYSTEMS, INC. (Exact name of registrant as specified in its charter) Nevada 59-2928366 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1550 Caton Center Drive, Suite E,Baltimore, Maryland 21227 (Address of principal executive offices) (Zip Code) (410) 242-8439 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 6, 2012 Common Stock, $.001 par value per share VIEW SYSTEMS, INC. FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 30, 2012 (UNAUDITED) INDEX Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Consolidated Balance Sheets (Unaudited) as of September 30, 2012 and December 31, 2011 4 Consolidated Statements of Operations (Unaudited) for the three and nine months ended September 30, 2012 and September 30, 2011 5 Consolidated Statements of Cash Flows (Unaudited) for thenine months ended September 30, 2012 and September 30, 2011 6 Notes to the Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Qualitative and Quantitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION 32 Item 1. Legal Proceedings 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 2 Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995 Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of View Systems, Inc. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. 3 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS View Systems, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) ASSETS September 30, December 31, Current Assets Cash $ $ Accounts Receivable (Net of Allowance of Doubtul Accounts of $0 at September 30, 2012 and $5,450at December 31, 2011) Inventory Prepaid Expenses Total Current Assets Property and Equipment (Net) Other Assets Deposits Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts Payable and Accrued Expenses $ $ Deferred Compensation Accrued and Withheld Payroll Taxes Payable Accrued Interest Payable Accrued Royalties Payable Loans from Stockholders Notes Payable - Current Portion Stock Settlement Payable Deferred Revenue Total Current Liabilities Long-term Debt Notes Payable, net of Current Portion Total Liabilities Stockholders' Deficit Convertible Preferred Stock, Authorized 10,000,000 Shares, $.01 Par Value, Issued and outstanding 2,989,647 - Issued and outstanding 1,489,647 - Common Stock, Authorized 950,000,000 Shares, $.001 Par Value, - Issued and Outstanding 170,421,178 - Issued and Outstanding 131,179,400 - Stock Settlement in Process ) ) Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See Notes toConsolidated Financial Statements (Unaudited) 4 View Systems, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, "RESTATED" "RESTATED" Revenues Product Sales and Installation $ Extended Warranties Total Revenue Cost of Sales Gross Profit Operating Expenses Business Development General and Administrative Professional Fees Salaries and Benefits Total Operating Expenses Loss from Operations ) Other Income (Expense) Gain from Renetotiated Debt - - Loss on Equity Transactions - ) - ) Interest Expense ) Total Other Income (Expense) Net Loss $ ) $ ) $ ) $ ) Net Loss Per Share (Basic and Diluted) $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding (Basic and Diluted) See Notes toConsolidated Financial Statements (Unaudited). 5 View Systems, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, "RESTATED" Cash Flows from Operating Activities: Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used in Operations: Depreciation & Amortization Common Stock Issued in Payment of Services Preferred Stock Issued in Payment of Services Gain from Renegotiated Debt - ) Loss from Equity Transactions - Change in Operating Assets and Liabilities: (Increase) Decrease in Cash from: Accounts Receivable ) ) Inventory ) ) Prepaid Expenses - Deposits - ) Increase (Decrease) in Cash from: Accounts Payable and Accrued Expenses Deferred Compensation Accrued and Withheld Payroll Taxes Payable - Accrued Interest Deferred Revenue ) Net Cash Used in Operating Activities ) ) Cash Flows from Investing Activities: Purchases of equipment ) - Net Cash Used in Investing Activities ) - Cash Flows from Financing Activities: Proceeds from sale of common stock - Principal payments on notes payable ) ) Proceeds from Stockholders Loans Net Cash Provided by Financing Activities Decrease in Cash ) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ See Notes toConsolidated Financial Statements (Unaudited) 6 View Systems, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) (Continued) For the Nine Months Ended September 30, "RESTATED" Non Cash Investing and Financing Activities: Notes payable paid down with common stock $ $ Accrued interest paid with common stock $ - Loans from stockholders repaid with common stock $
